The disclosure is objected to because of the following informalities: Page 1, in paragraph [0002], first line therein, it is noted that “G [bps]” should be rewritten as --Gbps-- for an appropriate characterization. Page 1, in paragraph [0003], it is noted that a specific date of publication for the cited patent document needs to be provided for clarity and completeness of description. Page 1, in the heading immediately following paragraph [0003], note that “DISCLOSURE OF INVENTION” should be rewritten as --SUMMARY OF THE INVENTION-- for consistency with PTO guidelines. Page 3, in paragraph [0007], second line therein, note that --formed on-- should be inserted prior to “the substrate” for an appropriate characterization; third, 4th lines therein, note that the recitation of “wall, the first wide wall, and the second” should be rewritten as --wall, formed over the first wide wall, and formed over the second-- for an appropriate characterization. Page 3, in paragraph [0012], 6th & 7th lines therein, note that the recitation of “layer, the … wall, and the” should be rewritten as --layer, formed on the … wall, and formed over the-- for an appropriate characterization. Page 4, in paragraph [0013], third & 4th line therein, note that the recitation of “structure, on … and the third” should be rewritten as --structure, formed on … and formed over the third-- for an appropriate characterization. Page 6, in the heading therein, note that --PREFERRED-- should be inserted prior to “EMBODIMENTS” for consistency with PTO guidelines. Page 7, in paragraph [0019], second line therein, note that “the” (each instance therein) should be rewritten as --a--, respectively for an appropriate characterization. Page 7, in paragraph [0020], 6th & 7th lines therein, note that the recitation of “as an upper side and … to as a lower side” should be rewritten as -- as an “upper side” and … to as a “lower side”-- for an appropriate characterization. Page 8, th lines therein and in paragraph [0026], first line therein, note that --as shown in FIG. 2-- should be inserted after “10” (i.e. paragraph [0025], second line therein), inserted after “11” (i.e. paragraph [0025], 4th line therein) and inserted after “description” (i.e. paragraph [0026]), respectively at these instances for an appropriate characterization consistent with the labeling in that drawing. Page 9, in paragraph [0025], second line therein and page 10, in paragraph [0027], first line therein, note that --(FIGS. 1 and 2)-- should be inserted after “15” (i.e. paragraph [0025]) and inserted after “14” (i.e. paragraph [0027]), respectively at these instances for consistency with the labeling in that drawing. Page 12, in paragraph [0033], first line therein, note that the term “be” should be rewritten as --is-- for idiomatic clarity. At the following instances, note that the term “Thereby” should be rewritten as --Therefore-- such as to provide an appropriate characterization: in paragraph [0038], 4th line therein; in paragraph [0040], 5th line therein; in paragraph [0042], 4th line therein; in paragraph [0047], 5th line therein; in paragraph [0050], second line therein; in paragraph [0054], 4th line therein; in paragraph [0077], 11th line therein; in paragraph [0081], third line therein. Page 13, in paragraph [0038], 6th & 7th lines therein and page 22, in paragraph [0065], 7th line therein, note that the recitation of “may be a position other than that” should be --may be in a different position--, respectively at these instances for an appropriate characterization. Page 15, in paragraph [0043], second line therein, note that the term “from” should be rewritten as --through-- for an appropriate characterization. Page 15, in paragraph [0045], third line therein and page 16, in paragraph [0047], third line therein, note that the recitation of “the sealing” (i.e. paragraph [0045]) and “the wiring” (i.e. paragraph [0047]) should a sealing-- and --a wiring--, respectively at these instances for an appropriate characterization. Page 17, in paragraph [0052], 6th line therein and page 18, in paragraph [0053], third line therein, note that the recitation of “at a position away from the penetrating structure 33 to the outside” should be rewritten as --at a position outside of the penetrating structure 33--, respectively at these instances for an appropriate characterization. Page 18, in paragraph [0052], 9th & 10th lines therein, note that the recitation of “structure 33, the substrate 10 …layer 35, and the third” should be rewritten as --structure 33, formed on the substrate 10 … layer 35, and formed over the third-- for an appropriate characterization. Page 18, in paragraph [0053], 5th to 7th lines therein, note that the recitation of “structure 33, the substrate 10 …layer 37, and the third” should be rewritten as --structure 33, formed on the substrate 10 …layer 37, and formed over the third-- for an appropriate characterization. Page 18, in paragraph [0054], first, 4th & 6th lines therein, note that --respective-- should be inserted prior to “connection”, respectively at these instances for an appropriate characterization. Page 18, in paragraph [0054], second line therein, note that a --,-- should be inserted after “10” for idiomatic clarity. Page 19, in paragraph [0058], last line therein, note that --instead-- should be inserted after “arranged” for an appropriate characterization. Page 20, in paragraph [0059], 8th line therein; page 24, in paragraph [0071], second line therein; page 25, in paragraph [0073], second line therein; page 26, in paragraph [0075], second line therein; page 26, in paragraph [0076],  4th, 7th lines therein; page 26, in paragraph [0077], second line therein; page 27, in paragraph [0077], 11th, 12th & 14th lines therein; page 27, in paragraph [0078], second & 4th lines therein; in replacement paragraph [0079], first, third, 4th, 5th & 7th lines therein; page 28, in paragraph [0080], second & 4th lines therein; page 28, in paragraph [0081], 4th & 5th lines therein; page 29, in paragraph [0082], second & 6th lines therein; page 29, in paragraph [0083], second & 6th lines therein; pages 29 & th lines therein; page 30, in paragraph [0085], second & 6th lines therein; page 30, in paragraph [0086], second line therein; page 31, in paragraph [0087], second, 6th & 8th lines therein: note that --respective-- should be inserted prior to “wide”, respectively at these instances for an appropriate characterization. Page 20, in paragraph [0059], 8th line therein and in paragraph [0061], 9th line therein, note that the term “suppress” should be rewritten as --prevent--, respectively at these instances for an appropriate characterization. Page 21, in paragraph [0063], 7th line therein, note that the recitation of “layers 16 extend beyond the penetrating electrode 13 to the outside” should be rewritten as --layers 16 extend to the outside beyond the penetrating electrode 13-- for an appropriate characterization; 8th line therein, note that the recitation of “however, may be …” appears incomplete and thus an appropriate clarification is needed. Page 22, in paragraph [0065], 5th line therein, note that the recitation of “the external mode” is vague in meaning, especially since no “external mode” has been positively recited and thus appropriate clarification is needed. Page 24, in paragraph [0070], last line therein, it is noted that --as shown in FIG. 11-- should be inserted after “10b” for an appropriate clarification. Page 24, in paragraph [0072], second line therein, note that the recitation of “of the resist” is vague in meaning and thus appropriate clarification is needed. Page 26, in paragraph [0075], third & 4th lines therein, note that the recitation of “the recess portion 43” should be rewritten as --a recess portion 43-- for an appropriate characterization. Page 26, in paragraph [0076], third line therein, note that the recitation of “has entered” should be rewritten as --enters-- for idiomatic clarity. In replacement paragraph [0079], 4th & 5th lines therein and page 28, in paragraph [0081], 7th & 8th lines therein, note that the recitation of “reducing the separation of the wide walls 11 and 12 from the substrate 10 can be enhanced” is vague in meaning respectively at these instances, especially since it is unclear how “reducing the th & 10th lines therein, note that the recitation of “is not limited to this” is vague in meaning, especially since it is unclear as to what the pronoun “this” is intended to indicate and thus appropriate clarification is needed. Page 30, in paragraph [0084], 8th line therein, note that “on the” should be deleted for an appropriate characterization. Page 32, in paragraph [0089], 6th line therein, note that the recitation of “in the two” should be rewritten as just --in two-- for idiomatic clarity.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 7, 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, line 2, note that it is unclear what characterizes “a corner portion” with respect to “an outer peripheral portion” and thus appropriate clarification is needed.
In claim 4, line 2, note that the recitation of “the entire outer peripheral portion” lacks strict antecedent basis, especially since no “outer peripheral portion” has been previously defined in the dependency to claim 1. Appropriate clarification is needed.
In claim 7, line 3, note that it is unclear how “both surfaces of the substrate”, as recited herein relates to “a first surface” and “a second surface” of the “substrate”, as recited in claim 1 
In claim 8, line 3, note that it is unclear how “a first dielectric layer” and “an upper conductor layer”, as respectively recited herein, relate to “a first dielectric layer” and “an upper conductor”, as recited in claim 1, from which this claim directly depends (i.e. each one of the dielectric layer and conductor layer are one in the same, each one of the dielectric layer and conductor layer are separate and distinct from each other, etc.). Appropriate clarification is needed.
In claim 10, lines 3, 4 & 5, note that the recitation of “at the end portion of the first wide wall” lacks strict antecedent basis, respectively at these instances, especially since no “end portion” has been previously defined in the dependency to claim 1. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, line 8, note that the recitation of “outside” should be rewritten as --in an area not including-- for an appropriate characterization.
In claim 1, line 11; in claim 7, line 7; in claim 8, line 5: note that --formed on-- should be inserted prior to “the substrate”, respectively at these instances for an appropriate characterization.
In claim 1, line 12; in claim 2, line 3; in claim 7, line 8; in claim 8, line 6: note that --formed over-- should be inserted after “and”, respectively at these instances for an appropriate characterization.
Claims 1, 2, 5, 6, 9 are allowable over the prior art of record, especially since none of the prior art of record teaches and/or suggests a high frequency passive  component including a 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al and Uemichi both pertain to substrate integrated waveguide structures, but each lacks the inventive aspect as set forth in independent claim 1.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee